MEMORANDUM *
Maria Solis-De Mendoza petitions for review of the Board of Immigration Appeal’s dismissal of her appeal from a removal order. An immigration judge found clear and convincing evidence that Mendoza is inadmissible under 8 U.S.C. § 1182(a)(6)(E)(i) for knowingly aiding her brother Sandro illegally enter the United States.
First, Mendoza proffers no evidence that she was detained by the same immigration officer who later interviewed her regarding her knowledge of Sandro’s immigration status. Thus, there is no violation of 8 C.F.R. § 287.3.
Second, the interviewing officer’s failure to preserve her handwritten notes of the initial interviews did not violate Mendoza’s due process rights. Mendoza’s 1-213 Form did not contain any information derived from the initial interviews, and the IJ did not rely upon any such information in making his finding that Mendoza is inadmissible.
Third, the admission of the interviewing officer’s hearsay testimony regarding Sandro’s inculpatory statements did not violate Mendoza’s due process rights. Having reviewed the BIA’s decision, we conclude that its holding that Mendoza is inadmissible under § 1182(a)(6)(E)(i) would be the same absent Sandro’s statements. Thus, Mendoza fails to show that she was prejudiced by the improper admission of the testimony. Cf Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 681-82 (9th Cir.2005).
Fourth, the IJ’s finding that Mendoza is incredible is supported by substantial evidence, including her inconsistent statements, given under oath, regarding her knowledge of Sandro’s immigration status.
Accordingly, the petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.